OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                   AUSTIN
          By way or re-arr1risafAoe,
                                   Rlllmgelnquota ycu the
Ciroct holding qzithe polnt of the Supram Ceurt  oi Pou6


          'Y'horule hw btaosropwtedly anaouneed that,
    la the absenoo of fIroudor ilhgulity,           the motion
    or a board of aqiralisation upoa a partiouiar8eswm-
    ZLwlt16 fltml~ and, rurth4rw8r0,tbst rush value-
    tlon will not be set amide wroly upan % shmiag
    tiletthe oQT4 16 lc feat exw6uioo. If th6 board
    fairly and honeatly ondeetors to fix a fair and juet
    valuation for taring puqiomes, a idetfa4ro          on it0 prt,
    uador au& oircuw6tanao8,Is sot sub mt ta review
    by the oourts. Tex5.6  Q Paaifla      4-y. 4 0.  v,   City
    of a Ywo (Tax. Sup.) 85 8. B. (s4, e4q Rcwlaad
    V. cjityof Tyler (To%. Cm. App.) b 9. U. (eQ)
    9561 Bruewlow'I,Baker (20% Corn.App,) S%O 8. 1.
    4931 Duok I, Ponler, 94 Tex. SW, 11 8. 'I*ll&l~
    Stnt4 v. Chiuago, 8. I. & 8. ity,Co. (Tar, Cw.
    App.)  INS3S. U. St%* %cntbiyLairsIren Co. ?a Rbko-
    field, E49 0. 8. S&    SS 8. Qt. 4%X5,68 L, Ed. WM.'
          In the abwe.qiaotud dam the Supreso Court 18 eaylng
that the faot that LCIaxaeeaire raluation ww pla44d on  ro-
perty does ;sot0s itsalr outbariso a rearaerwont of 8o.fd
property. You are aeooi-dlngly no aaviaod.
                                      Pour4 r4ry tzury




                                                                      0
                                                                      APPROVED
                                                                        OPm4lON
                                                                      cmMMn-rEB
                                                                      ByceJ~